ORDER

PER CURIAM:
Paul Goodwater appeals from his convictions following a jury trial for twenty counts of possession of child pornography, section 573.037, RSMo Cum.Supp.2012. In his sole point on appeal, he claims that the trial court abused its discretion in excluding the proposed testimony of eleven witnesses that he had repaired their computers and had backed up their files as part of the process. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment of convictions is affirmed. Rule 30.25(b).